Citation Nr: 0728658	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  06-30 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Whether new and material evidence has been obtained to reopen 
a claim of entitlement to service connection for a left knee 
disorder, to include as secondary to service-connected 
osteoarthritis of the right knee, status post-arthroscopic 
surgery, and if so, if service connection is warranted for 
the claimed disability.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1976 to 
August 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Fargo, North Dakota.  The veteran testified before 
the undersigned Veterans Law Judge in May 2007; a transcript 
of that hearing is associated with the claims folder.

The issue of entitlement to service connection for a left 
knee disorder, to include as secondary to service-connected 
osteoarthritis of the right knee, status post-arthroscopic 
surgery, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA properly notified the veteran of a September 2001 
Board decision that denied the veteran's claim of entitlement 
to service connection for a left knee disorder, as well as 
his appellate rights; however, the veteran did not perfect an 
appeal of this rating decision.

2.  Evidence associated with the claims file after the last 
final denial in September 2001 is new evidence, and when 
considered with the previous evidence of record, is so 
significant that it must be considered in order to fairly 
decide the merits of the previously disallowed claim for a 
left knee disorder.


CONCLUSIONS OF LAW

1.  The September 2001 Board decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1100 (2006).

5.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for a left knee 
disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence - evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  This notice obligation does not modify 
the requirement that VA must provide a claimant notice of 
what is required to substantiate each element of a service-
connection claim.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In other words, VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his or her 
entitlement to the underlying claim for the benefit sought.

For purposes of evaluating the veteran's request to reopen 
his claim of service connection for a left knee disorder, the 
Board notes that is reopening this claim.  Therefore, no 
purpose would be served by undertaking an analysis of whether 
there has been compliance with the notice and duty to assist 
requirements set out in the Veterans Claims Assistance Act 
(VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 
5106, 5107, 5126 (West 2002)) with respect to the veteran's 
claim to reopen.

Analysis

38 C.F.R. § 3.156(a) (2006) defines "new and material 
evidence" as evidence not previously submitted which relates 
to an unestablished fact necessary to substantiate the claim 
and presents the reasonable possibility of substantiating the 
claim.  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).  In order for evidence to be sufficient to reopen a 
previously disallowed claim, it must be both new and 
material.  If the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  Smith v. 
West, 12 Vet. App. 312, 314 (1999).  If it is determined that 
new and material evidence has been submitted, the claim must 
be reopened.  VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist the veteran in 
developing the facts necessary for his claim has been 
satisfied.

Regarding whether any newly received evidence is material, 
the veteran does not have to demonstrate that the new 
evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

At the time of the prior final denial in these matters, as 
issued in a September 2001 Board decision, the evidence under 
consideration consisted of the veteran's service medical 
records; Trinity Hospital records dated January 1994 through 
April 1997; UniMed Community Health Center records dated 
August 1994 through September 1995; Q&R clinic records dated 
July 1994 though May 1995; a June 1998 and May 2000 VA 
examination reports; testimony from a January 1999 Decision 
Review Officer (DRO) hearing; various lay statements 
submitted by the veteran at the January 1999 DRO hearing; and 
a January 1999 letter from Dr. Uthus.  The RO denied the 
veteran's claim in an August 1998 rating decision, stating 
that he had not submitted competent evidence linking his 
current left knee disability to active duty.  The veteran 
appealed this rating decision, and in September 2001, the 
Board denied his claim.  In its decision, the Board indicated 
that there was no evidence that his left knee was 
attributable to any in-service knee difficulties; 
additionally, service connection was not warranted on a 
secondary basis because even if the evidence demonstrated a 
relationship between his left and right knees, he was not 
service-connected for a right knee disability.  The veteran 
did not appeal the Board's decision; thus, it became final.  
38 C.F.R. § 20.1100 (2006).  

The RO reopened the veteran's claim of entitlement to service 
connection for a left knee disability in an April 2006 rating 
decision; however, it denied the underlying service 
connection claim.  The veteran received notice of the 
decision and timely appealed it.  Although the RO reopened 
the veteran's claim based on a finding that new and material 
evidence had been submitted, the preliminary question of 
whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claims on the merits.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

Following the Board's denial in September 2001, additional 
evidence was associated with the claims file, including more 
statements from the veteran; testimony from a May 2007 Board 
hearing; letters from Dr. Uthus dated June 2002, February 
2004, and June 2004; various private medical records 
associated with a worker's compensation claim dated January 
1994 through June 2004; July 2005 and April 2006 VA 
examination reports; internet literature regarding an 
antalgic gait; and a May 2006 letter from the veteran's 
physical therapist.  Also pertinent to this appeal, a 
September 2005 RO rating decision granted service connection 
or the veteran's right knee.

Of particular note are private medical records which indicate 
that the veteran's left knee may be a result of 
"overloading,""substituting," or "compensating," for his 
right knee problems.  See private medical records dated June 
1994 and February 1995.  Also of record is a February 2004 
letter from Dr. Uthus which indicates that the veteran feels 
his left knee is related to injuries sustained in service.  
Dr. Uthus writes that this is "certainly possible."

The Board finds that the additional evidence submitted by the 
veteran in support of his claim is both new and material.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  With 
the exception of a few private medical records, all of the 
evidence listed above was not available for review at the 
time of the prior decision in this matter; therefore, the 
Board considers it to be new evidence.  Furthermore, the 
private clinical records and the February 2004 letter from 
Dr. Uthus discussed above are considered material evidence as 
they specifically relate to the reasons for the prior denial.  
In this regard, the private clinical records suggest a 
possible association between the veteran's left knee and his 
service-connected right knee.  The letter from Dr. Uthus 
indicates a potential link to in-service injuries.  Thus, the 
Board finds that the newly submitted evidence is so 
significant that it must be considered in order to fairly 
decide the merits of this claim, and as such, the claim for 
entitlement to service connection for a left knee disorder, 
to include as secondary to right knee osteoarthritis, must be 
reopened for full review.  38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a left knee disorder, 
to include as secondary to right knee osteoarthritis, status 
post-arthroscopic surgery, is reopened, and to this extent 
the claim is granted.


REMAND

Although the Board finds that there has been sufficient 
compliance with due process, as well as sufficient evidence, 
to reopen the veteran's claim of service connection for a 
left knee disorder, it concludes that further development is 
needed before it may consider the underlying merits of the 
veteran's claim on appeal.  Therefore, for the reasons 
discussed below, the issue of whether the veteran is entitled 
to service connection for a left knee disorder, to include as 
secondary to right knee osteoarthritis, status post-
arthroscopic surgery, is remanded.

A.  Outstanding VA Treatment Records

The veteran testified at his May 2007 Board videoconference 
hearing that he sought treatment for his left knee at the 
Fargo VA Medical Center (MC) in January 2007.  At such time, 
he was prescribed bilateral knee braces.  The Board observes 
that these records may be pertinent to the veteran's claim on 
appeal, and in light of the fact that VA has a duty to obtain 
all outstanding identified VA treatment records, this appeal 
must be remanded to obtain these records.  See Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992) (VA records are constructively in the 
possession of VA adjudicators during the consideration of a 
claim).

B. VA examination

The veteran was already afforded a VA examination in April 
2006 with respect to his claim on appeal.  However, after 
careful review of the record the Board concludes that another 
examination, with etiological opinion, is needed.  The April 
2006 VA examiner diagnosed the veteran as having left knee 
degenerative joint disease with synovitis.  However, even 
after a careful review of the claims folder, the examiner was 
unable to resolve the issue of secondary service connection 
without resorting to mere speculation.  The examiner failed 
to discuss the positive evidence in the record, as discussed 
in the above decision, as well as consider whether the 
veteran's current left knee disability was possibly directly 
related to service. 

The Board acknowledges that the veteran's accredited 
representative has argued that the evidence of record is 
sufficient to decide the current claim.  However, a closer 
look at the medical evidence reveals nexus opinions that are 
equivocal at best.  In this regard, the February 1995 private 
clinical record states that the veteran is having discomfort 
with his left knee and that the physician "would suspect 
that this is probably from overload or substituting from all 
the right knee problems."  Similarly, the June 1994 clinical 
record reports that the veteran has recently developed left 
knee pain, "probably a compensatory reason."  Finally, Dr. 
Uthus indicates that the veteran's belief of a relationship 
between in-service injuries and his current left knee 
disability is "certainly possible."

While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 
(1998).  In the present case, the Board is not satisfied that 
the above medical opinions are supported by a reasonable 
explanation and clinical findings, and thus probative enough 
to warrant entitlement to service connection.  See Miller v. 
West, 11 Vet. App. 345, 348 (1998) (medical opinions must be 
supported by clinical findings in the record; bare 
conclusions, even those made by medical professionals, which 
are not accompanied by a factual predicate in the record, are 
not probative medical opinions).  Since the Board is not free 
to make medical determinations and no sufficient etiological 
opinion is provided in the record, a new examination is 
needed.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Ensure all compliance with VA's duty 
to notify and assist the veteran under the 
VCAA with respect to his claim of 
entitlement to service connection for a 
left knee disability, to include as 
secondary to a right knee disability.  See 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002). 

2.  Obtain any VA treatment records from 
the Fargo VAMC for the period from January 
2007 through the present.  Requests must 
continue until the RO determines that the 
above records sought do not exist or that 
further efforts to obtain those records 
would be futile.

3.  After all outstanding records have 
been obtained, schedule the veteran for a 
VA orthopedic examination for the purpose 
of ascertaining the existence and etiology 
of any current left knee disability.  The 
claims file must be made available to the 
examiner for review, and the examiner 
should indicate that the claims folder was 
reviewed in conjunction with the 
examination.  The examiner should perform 
any medically indicated testing.  After 
reviewing the record and examining the 
veteran, the examiner should indicate 
whether the veteran has any current left 
knee disability, providing a diagnosis for 
all disabilities.  The examiner should 
then provide an opinion as to whether it 
is more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 
50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
etiologically related to the veteran's 
service-connected right knee disability, 
including whether the veteran's right knee 
disability caused, contributed to cause, 
or chronically worsened a current left 
knee disability.  The examiner should also 
provide an opinion as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 
50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that any current left knee disability is 
etiologically related to the veteran's 
active service including in-service 
complaints of knee problems.  

A detailed rationale should be provided 
for all opinions.  If it cannot be 
determined whether the veteran currently 
has a left knee disability that is related 
to service or his service-connected right 
knee disability, on a medical scientific 
basis and without invoking processes 
related to guesses or based upon mere 
conjecture, the examiner should clearly 
and specifically so specify in the 
examination report, with an explanation as 
to why this is so.  

4.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought.  Unless the benefit sought on 
appeal is granted, the veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


